Citation Nr: 1523532	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right wrist disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty for training (ADT) from February 23, 1973 to September 28, 1973, and a period of active duty while in the Army Reserves from April 12, 1978 to December 19, 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2012 and July 2013 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the file.

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection for a right wrist disability was last denied in a July 2006 rating decision on the basis that a pre-existing right wrist disability was not aggravated by service.

2.  Evidence received since the July 2006 rating decision is new and could reasonably substantiate the claim through consideration of an alternative theory of entitlement.

3.  A right wrist disability was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for a right wrist disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for a right wrist disability have been met.  38 U.S.C.A §§ 101(24), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the claim of service connection for a right wrist disability, and granting the claim on the merits, no discussion of VA's duty to notify and assist is necessary.

I. Reopened Claim

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a right wrist disability was initially denied in a January 1976 rating decision on the basis that the evidence did not show that a preexisting right wrist disability was aggravated by service.  The Veteran was notified of this decision, but did not perfect an appeal.  However, additional service treatment records were received into the record shortly thereafter.  In a March 1976 rating decision, the RO denied service connection on the same basis.  The Veteran was notified of this decision, but did not perfect an appeal.  No new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran attempted to reopen his claim in January 1979, January 1982, August 2004 and in May 2006.  In rating decisions issued in June 1980, February 1982, May 2005 and July 2006, the RO denied the claim on the basis that no new and material evidence had been submitted.  The Veteran was notified of these decisions, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal periods.  By operation of law, these rating decisions became final based on the evidence then of record.  Id. 

At the time of the July 2006 decision, the last final decision, the evidence consisted of the Veteran's service treatment records and medical records from private providers.

The RO received the instant petition to reopen the claim in September 2012.  

Since the July 2006 rating decision, the evidence consists of VA treatment records, lay statements from the Veteran and former service members, a July 2012 private medical opinion, an April 2013 VA examination and medical opinion, and hearing testimony from the Veteran provided in March 2015.  This evidence is new, as it was not previously considered by VA.

The Veteran's testimony and the lay statements from his witnesses indicate that his right wrist injury was incurred during active service, and not prior to service.  The April 2013 VA examiner's opinion addresses the etiology of the Veteran's current wrist disability.  This evidence is also material, as it pertains to the question of whether the Veteran's current right wrist disability is causally related to military service.  

The claim of service connection for a right wrist disability is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran seeks service connection for a right wrist disability that he asserts is directly related to an injury sustained in 1973 during a period of active duty for training (ADT) with the Virginia Army National Guard.  

Active military service includes (1) active duty, but also (2) any period of active duty training during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a) 

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 

To establish status as a veteran based upon a period of ADT during the Veteran's National Guard service, it must be established that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ADT.  38 C.F.R. § 3.1(a), (d); Paulson v. Brown, 7 Vet. App. 466(1995).  Without the status as a veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ADT or IDT, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474(1991). 

Furthermore, if the evidence reflects that a disease had its onset prior to a period of ADT, a claimant seeking benefits based on aggravation of the disease during that period of ADT has the burden, without the advantage of the presumption of aggravation, of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan supra. 

The Veteran's DD Form 214 show that he served on a period of ADT from February 23, 1973, to September 28, 1973.  

The Veteran attributes his current right wrist disability to an injury sustained while performing an inverted crawl exercise during the period of ADT that commenced in February 1973.  Consistent with the Veteran's contention, W.B. and R.B., both of whom reportedly served with the Veteran in 1973, submitted credible and competent lay statements that the Veteran sustained a right wrist injury during basic training.

The Board finds that the Veteran had no functional impairment in the right wrist upon entrance to ADT, as shown on a May 1972 National Guard enlistment examination.  No deformities or abnormalities involving the upper extremities were found on examination despite the Veteran's reported history of swollen or painful joints on his corresponding Report of Medical History.  Consistent with this finding are clinical notations in the pre-service private medical records received from Blackstone Family Practice Center.  These records reveal that the Veteran fell and hurt his wrist in February 1970, prior to ADT, but that injury did not result in any bony injuries.  

The Veteran's service treatment records include notations that he suffered a wrist fracture in March 1973 and was initially treated with a cast with little improvement.  An orthopedic clinic record dated in August 1973 shows a diagnosis of old un-unified wrist fracture of the carpal navicular bone with secondary degenerative osteoarthritic changes on the radial side of the carpus.  The Veteran's August 1973 separation examination report contains a diagnosis of right wrist fracture.  The service records further reflect that the Veteran required a bone graft operation for the wrist fracture in September 1973, prior to discharge from ADT, as it showed no evidence of healing.  

The question remaining then is whether the evidence establishes a causal connection between the Veteran's current right wrist disability (diagnosed as history of right scaphoid wrist fracture with residual pain and limitation of movement and degenerative joint disease by a VA examiner in April 2013) and his injury during ADT. 

An April 2013 VA examiner determined that a right wrist carpal navicular fracture pre-existed [ADT] service and was not aggravated therein.  However, the VA examiner failed to discuss pertinent evidence, namely the February 1970 medical record from the Blackstone Family Practice Center which clearly indicated that no bony injuries were found on X-ray of the Veteran's wrist after his fall.  Therefore, the probative value of the April 2013 VA opinion is diminished.

The record clearly shows an injury during an ADT period and the Veteran reports that he has continued to have considerable pain in his wrist ever since that injury.  He is competent to do so and there is nothing in the record to diminish his credibility with respect to this allegation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The evidentiary record is consistent with the Veteran's statements regarding continuity of symptoms following the injury in ADT.  In this regard, the Board notes that following his period of ADT, the Veteran was found to have developed a frank non-union of the right scaphoid, which required a second surgery (i.e. a re-bone graft procedure and compression immobilization of the pseudoarthritis of the right carpal navicular) in 1977.  Furthermore, the service treatment records from his subsequent period of active service from April 1978 to December 1978 show continued complaints of right wrist pain and weakness, and a diagnosis of vascular necrosis proximal pole, right carpal navicular and non-union in April 1978.  

In sum, the evidence is at least in equipoise as to whether the Veteran's current right wrist disability had onset during ADT.  Resolving all reasonable doubt in his favor, service connection for a right wrist disability is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102. 


ORDER

The claim of entitlement for service connection for a right wrist disability is reopened.

Service connection for a right wrist disability is granted.


REMAND

The Veteran seeks service connection for a right shoulder disability.  Additional development is needed prior to adjudication of this issue as the Veteran has identified several medical providers whose complete treatment records have not been associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).

At the March 2015 hearing before the undersigned, the Veteran indicated that he injured his right shoulder in 1973, while performing an inverted crawl exercise.  He noted that he was unable to use his arm for about a week.  A March 1973 service treatment record shows a complaint of right shoulder pain with tenderness over the rotator cuff; a diagnosis was not provided.  The remainder of the service treatment records, including the August 1973 separation examination report, is negative for further complaints of right shoulder pain.  The Veteran was discharged from ADT effective September 28, 1973.

Post-service private treatment records show the Veteran suffered a separation of his right shoulder acromioclavicular (AC) joint in October 1973.  

A right shoulder disability was not noted during the April 1978 entrance examination for enlistment into the Veteran's second period of active service.  Service treatment records from this period of active service are negative for complaints or treatment related to the right shoulder.  

Post-service private treatment records from the Blackstone Family Medical Center show a diagnosis of rotator cuff tear of the right shoulder with onset in 1977.  Treatment records from Dr. Deregibus, at Farmville Chiropractic, show the Veteran was diagnosed with right shoulder bursitis in March 1983.  Additional records from Dr. Deregibus include a January 1996 diagnosis of right shoulder sprain.  The notes indicate that onset was in September 1995 after lifting a concrete slab at Fort Pickett.  
 
The Veteran has testified that additional treatment records are available from medical providers, including Dr. Deregibus at Farmville Chiropractic; Dr. Thomas Loughran, the Kenner Army Medical Hospital, and Dr. Goradia.  The Veteran has submitted some records from Drs. Deregibus and Loughran, but he indicated that he was only able to obtain some of their records.  The claims file includes records from Kenner Army Medical Hospital from the 1970's related to the Veteran's right wrist, but the Veteran reports that he was seen in 1995 or 1996 for his shoulder.  The file also does not contain medical treatment records from Dr. Goradia.  On remand, the file should be updated with any outstanding non-VA medical records, as well as VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all non-VA medical care providers that treated him for a right shoulder disability.  Obtain all non-duplicative records identified, to include those from Dr. Deregibus, at Farmville Chiropractic; Dr. Thomas Loughran, the Kenner Army Medical Hospital, and Dr. Goradia.  All attempts to locate these records must be documented in the file and the Veteran notified of the unavailability of any records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

a) The examiner is to provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that any current right shoulder disability had onset during the Veteran's initial period of active service (i.e. from February 1973 to September 1973); or within the initial year after separation; or is otherwise related to such service.  The opinion must address the Veteran's competent reports of symptoms. 

b) If the answer to a) is no, then the examiner must provide an opinion as to whether a right shoulder disability clearly and unmistakably (i.e., this is an onerous test; it must be undebatable) existed prior to service entrance in April 1978, and if so, whether it was clearly and unmistakably NOT aggravated by that period of service.  

Note: A Veteran's self-reported history of a disability/injury prior to service is not sufficient in and of itself to demonstrate that a disability clearly and unmistakably preexisted service. 

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


